Title: From Thomas Jefferson to Mary Jefferson Eppes, 7 February 1799
From: Jefferson, Thomas
To: Eppes, Mary Jefferson



Philadelphia Feb. 7. 99.

Your letter, my dear Maria, of Jan. 21. was recieved two days ago. it was, as Ossian says, or would say, like the bright beams of the moon on the desolate heath. environed here in scenes of constant torment, malice & obloquy, worn down in a station where no effort to render service can avail any thing, I feel not that existence is a blessing but when something recalls my mind to my family or farm. this was the effect of your letter, and it’s affectionate expressions kindled up all those feelings of love for you and our dear connections which now constitute the only real happiness of my life. I am now feeding on the idea of my departure for Monticello which is but three weeks distant. the roads will then be so dreadful, that, as to visit you even by the direct route of Fredsbg & Richmond, would add 100. miles to  the length of my journey, I must defer it in the hope that about the last of March or first of April, I may be able to take a trip express to see you. the roads will then be fine. perhaps your sister may join in a flying trip, as it can only be for a few days. in the mean time let me hear from you. letters which leave Richmond after the 21st. inst. should be directed to me at Monticello. I suppose you to be now at Montblanco and therefore do not charge you with the delivery of those sentiments of esteem which I always feel for the family at Eppington. I write to mr Eppes. continue always to love me, & to be assured that there is no object on earth so dear to my heart as your health & happiness, and that my tenderest affections always hang on you. Adieu my ever dear Maria.

Th: Jefferson

